UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) May 30, 2017 APEX RESOURCES INC (Exact Name of Registrant as Specified in Its Charter) NEVADA (State or Other Jurisdiction of Incorporation) 333-207109 35-2529753 (Commission File Number) (IRS Employer Identification No.) Alytaus g.100, Varena, Lithuania (Address of Principal Executive Offices) (Zip Code) Phone: (775) 253-3921 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 9.01 FINANCIAL STATEMENTS, PRO FORMA FINANCIAL INFORMATION AND EXHIBITS. (a) On November 25, 2016 the Board of Directors of Apex Resources Inc (the “Registrant”) terminated the services of Monte C. Waldman, CPA, the Registrant’s certifying accountant, based upon communication the Registrant received from the Securities and Exchange Commission. The report of Monte C. Waldman, CPA on the Registrant's financial statements for the year ended June 30, 2016 or subsequent interim periods did not contain an adverse opinion or disclaimer of opinion, nor was qualified or modified as to uncertainty, audit scope or accounting principles, except that the Registrant's audited financial statements included a going concern qualification. There were no disagreements with Monte C. Waldman, CPA whether or not resolved, on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to Monte C. Waldman, CPA’s satisfaction, would have caused it to make reference to the subject matter of the disagreement in connection with its report on the registrant's financial statements. The Registrant requested that Monte C. Waldman, CPA furnish it with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the above statements. Monte C. Waldman, CPA refused the request of the Registrant and declined to provide the letter based upon his belief that the circumstances surrounding the Registrant’s decision to terminate him were unfair. (b) On December 26, 2016, the registrant engaged Kirtane & Pandit LLP, Chartered Accountants as its independent accountant. During the most recent fiscal year (since inception) and the interim periods preceding the engagement, the registrant has not consulted Kirtane & Pandit LLP, Chartered Accountants regarding any of the matters set forth in Item 304(a)(2)(i) or (ii) of Regulation S-K. (c) In May 2017 the registrant was notified by FINRA that due to the registrant’s original auditor having his standing with the PCAOB revoked that the registrant is unable to rely upon the audit report for June 30, 2016 which was filed in the Registration Statement on Form S-1. As a result the registrant has engaged Kirtane & Pandit LLP, the current independent accountant, to conduct a review of the June 30, 2016 audited financial statements and provide an opinion letter regarding those financial statements and the registrants reliance thereon for the Registration Statement on Form S-1. (d) The opinion letter and financial statements for the year ended June 30, 2016 are included herein. 2 APEX RESOURCES INC INDEX TO FINANCIAL STATEMENTS Our audited financial statements for the period ended June 30, 2016 are included herewith. Page Audited Financial Statements Report of Independent Registered Public Accounting Firm F-1 Report of Independent Registered Public Accounting Firm F-2 Balance Sheet as of June 30, 2016 F-3 Statement of Operations from Inception on March 31, 2015 through June 30, 2016 F-4 Statement of Cash Flows from Inception on March 31, 2015 through June 30, 2016 F-5 Statement of Stockholders' Equity (Deficit) from Inception on March 31, 2015 through June 30, 2016 F-6 Notes to the Financial Statements F-7 3 KIRTANE & PANDIT LLP CHARTERED ACCOUNTATS
